                                                             1   ARIEL E. STERN, ESQ.
                                                             2   Nevada Bar No. 8276
                                                                 JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: jamie.combs@akerman.com

                                                             8   Attorneys for Ditech Financial LLC f/k/a
                                                                 Green Tree Servicing LLC
                                                             9
                                                                                               UNITED STATES DISTRICT COURT
                                                            10
                                                                                                      DISTRICT OF NEVADA
                                                            11
                                                                  DITECH FINANCIAL LLC f/k/a GREEN                     Case No.: 3:16-cv-00351-MMD-CBC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  TREE SERVICING LLC,
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                 Plaintiff,            STIPULATION AND ORDER
AKERMAN LLP




                                                            14                                                         DISMISSING CLAIMS AGAINST
                                                                                                                       DORADO HOMEOWNERS'
                                                                  vs.                                                  ASSOCIATION
                                                            15
                                                                  DORADO HOMEOWNERS ASSOCIATION;
                                                            16
                                                                  LAS VEGAS DEVELOPMENT GROUP, LLC;
                                                            17    THUNDER PROPERTIES, INC.; and
                                                                  NEVADA ASSOCIATION SERVICES, INC.,
                                                            18
                                                                                                 Defendants.
                                                            19

                                                            20            Plaintiff Ditech Financial LLC f/k/a Green Tree Servicing LLC (Ditech) and defendant Dorado
                                                            21   Homeowners' Association (Dorado) by and through their undersigned counsel, stipulate as follows:
                                                            22          1.     This matter relates to real property located at 10760 Serratina Drive, Reno, Nevada
                                                            23   89521, APN 140-741-13 (the Property). The Property is more specifically described as:
                                                            24

                                                            25                   All that certain parcel of land situated in the County of Washoe, State of
                                                                                 Nevada, described as follows: Lot 39 as shown on the Map of Damonte
                                                            26                   Ranch Villages – Unit 22, Tract Map No. 4497, filed in the office of the
                                                                                 County Recorder of Washoe County, State of Nevada, on June 14, 2005 as
                                                            27                   File No. 3229773 of Official Records. More fully described in the Grant
                                                                                 Bargain Sale Deed recorded 5/1/2008 as Doc No. 3646219.
                                                            28
                                                                                                                   1
                                                             1         2.     Ditech is the beneficiary of record, on behalf of Federal National Mortgage Association,

                                                             2   of a deed of trust recorded against the Property in the Washoe County Recorder's Office on July 16,

                                                             3   2009 as Document No. 3781723 (the Deed of Trust), which was executed by Betty Jo Mears and

                                                             4   George Florit to secure a promissory note in the original amount of $325,200.00.

                                                             5         3.     On June 28, 2013, Dorado recorded a Foreclosure Deed as Instrument Number 4252723

                                                             6   of the Official Records of Washoe County, Nevada (the HOA Foreclosure Deed), reflecting that Las

                                                             7   Vegas Development Group acquired the Property at the foreclosure sale of the Property held June 20,

                                                             8   2013 (the HOA Foreclosure Sale).

                                                             9         4.     On June 20, 2016, Ditech initiated a quiet title action related to the Property in the United

                                                            10   States District Court, District of Nevada, Case No. 3:16-cv-00351 (the Quiet Title Action).

                                                            11         5.     Ditech and Dorado have entered into a confidential settlement agreement in which they
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   have settled all claims between them in this case.
                      LAS VEGAS, NEVADA 89134




                                                            13         6.     Among other things in the settlement agreement, Dorado agrees it no longer has an
AKERMAN LLP




                                                            14   interest in the Property for purposes of the Quiet Title Action vis a vis the Deed of Trust. This

                                                            15   disclaimer of interest does not apply to the continuing encumbrance of Dorado’s declaration of

                                                            16   covenants, conditions and restrictions, any governing documents adopted thereunder, easements,

                                                            17   servitudes, or other interests on the Property. Dorado agrees it will take no position in this action or in

                                                            18   any subsequent action regarding whether the Deed of Trust survived Dorado's foreclosure sale.

                                                            19         7.     Among other things in the settlement agreement, Ditech and Dorado agree that Ditech

                                                            20   does not waive its right to seek relief against the non-settling Parties, including but not limited to Las

                                                            21   Vegas Development Group and Thunder Properties, Inc., related to its remaining claims in the Quiet

                                                            22   Title Action. Ditech does not admit the Deed of Trust was extinguished, and any consideration

                                                            23   exchanged in exchange for the dismissal of the claims against Dorardo is not intended to be

                                                            24   compensation for any loss of the Deed of Trust. Instead they compensate Ditech and BANA for fees

                                                            25   and costs incurred litigating the propriety and effect of Dorado's sale and related conduct.

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                      2
                                                             1        8.      Ditech and Dorado further stipulate and agree all claims between them are dismissed with

                                                             2   prejudice, with each party to bear its own attorney’s fees and costs.

                                                             3          DATED this _12th_ day of June, 2019.

                                                             4
                                                                   AKERMAN LLP                                          THORNDAL, ARMSTRONG, DELK,
                                                             5                                                          BALKENBUSH & EISINGER
                                                             6
                                                                   /s/ Jamie K. Combs                                   /s/ Keith B. Gibson
                                                             7     ARIEL STERN, ESQ.                                    KEITH B. GIBSON, ESQ.
                                                                   Nevada Bar No. 8276                                  Nevada Bar No. 10050
                                                             8     JAMIE K. COMBS, ESQ.                                 1100 E. Bridger Avenue
                                                                   Nevada Bar No. 13088                                 Las Vegas, Nevada 89125
                                                             9
                                                                   1635 Village Center Circle, Suite 200
                                                            10     Las Vegas, NV 89134                                  Attorneys for defendant Dorado Homeowners
                                                                                                                        Association
                                                            11     Attorneys for plaintiff Ditech Financial LLC
                                                                   f/k/a Green Tree Servicing LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                               IT IS SO ORDERED.
AKERMAN LLP




                                                            14

                                                            15                                                 _________________________________________
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                            16
                                                                                                                       June 12, 2019
                                                                                                               DATED: _________________________________
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    3
